Title: From George Washington to Elias Boudinot, 19 September 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir,                      Rocky Hill Sepr 19th 1783
                  
                  The letter from General Duportail of which the enclosure No. 1 is a copy, was presented to me yesterday.  I beg leave, agreeably to the wishes of these Gentlemen, to recommend their case to the immediate & serious consideration of Congress.
                  I take the liberty also, of laying before Congress an extract of a Letter No. 2 from Majr Genl Knox, on the subject of Clothing for the Troops on the North River, together with my answer to it No. 3.  Congress will readily perceive the necessity there is of coming to a decision soon, with respect to the Force they mean to provide for.
                  Perhaps, among the multiplicity of public concerns, an attention to the Situation of the troops on Furlough, may have yielded to more urgent business; but this being also a matter of importance, I take the liberty of bringing it to view; as, on the footing they stand at present, a considerable expence, without the prospect of an adequate benefit, is incurred; unless the impolicy of giving by public Proclamation, authenticity to the discharges while the British forces remain in New York, can be deemed such.  I call them discharges, because it is in this light the Furloughs have all along been considered; and no call, I am perswaded will ever bring the common Soldiery back to their Colours— the whole matter therefore lyes, in balancing properly between the expence of delay and the public annunciation of an epocha which may be premature.  I have the honor to be with very great respect Yr Excellys Most obt & Hble Servt
                  
                     Go: Washington
                     
                  
               